RULE 203. REQUIREMENTS FOR ISSUANCE.


(A) In the discretion of the issuing authority, advanced communication technology may
be used to submit a search warrant application and affidavit(s) and to issue a search
warrant.

(B) No search warrant shall issue but upon probable cause supported by one or more
affidavits sworn to before the issuing authority in person or using advanced
communication technology. The issuing authority, in determining whether probable
cause has been established, may not consider any evidence outside the affidavits.

(C) Immediately prior to submitting a search warrant application and affidavit to an
issuing authority using advanced communication technology, the affiant must personally
communicate with the issuing authority in person, by telephone, or by any device
which [, at a minimum,] allows for simultaneous audio-visual communication. During
the communication, the issuing authority shall verify the identity of the affiant, and orally
administer an oath to the affiant. In any telephonic communication, if the issuing
authority has a concern regarding the identity of the affiant, the issuing authority
may require the affiant to communicate by a device allowing for two-way
simultaneous audio-visual communication or may require the affiant to appear in
person.

(D) At any hearing on a motion for the return or suppression of evidence, or for
suppression of the fruits of evidence, obtained pursuant to a search warrant, no
evidence shall be admissible to establish probable cause other than the affidavits
provided for in paragraph (B).

(E) No search warrant shall authorize a nighttime search unless the affidavits show
reasonable cause for such nighttime search.

(F) A search warrant may be issued in anticipation of a prospective event as long as
the warrant is based upon an affidavit showing probable cause that at some future time,
but not currently, certain evidence of a crime will be located at a specified place.

(G) When a search warrant is issued, the issuing authority shall provide the original
search warrant to the affiant and the issuing authority shall retain a contemporaneously
prepared copy.


              COMMENT: Paragraph (A) recognizes that an issuing
              authority either may issue a search warrant using advanced
communication technology or order that the law enforcement
officer appear in person to apply for a search warrant.

Paragraph (B) does not preclude oral testimony before the
issuing authority, but it requires that such testimony be
reduced to an affidavit prior to issuance of a warrant. All
affidavits in support of an application for a search warrant
must be sworn to before the issuing authority prior to the
issuance of the warrant. "Sworn" includes “affirmed.” See
Rule 103. The language “sworn to before the issuing
authority” contemplates, when advanced communication
technology is used, that the affiant would not be in the
physical presence of the issuing authority. See paragraph
(C).

Paragraph (D) changes the procedure discussed in
Commonwealth v. Crawley, [209 Pa. Super. 70,] 223 A.2d
885 (Pa. Super. 1966), aff'd per curiam [432 Pa. 627,] 247
A.2d 226 (Pa. 1968). See Commonwealth v. Milliken, [450
Pa. 310,] 300 A.2d 78 (Pa. 1973).

The requirement in paragraph (E) of a showing of
reasonable cause for a nighttime search highlights the
traditional doctrine that nighttime intrusion into a citizen's
privacy requires greater justification than an intrusion during
normal business hours.

An affiant seeking the issuance of a search warrant, when
permitted by the issuing authority, may use advanced
communication technology as defined in Rule 103.

When advanced communication technology is used, the
issuing authority is required by this rule to (1) determine that
the evidence contained in the affidavit(s) establishes
probable cause, and (2) verify the identity of the affiant.

[The “visual” requirement in paragraph (C) must allow,
at a minimum, the issuing authority to see the affiant at
the time the oath is administered and the information
received.]

Verification methods include, but are not limited to, a
''call back'' system, in which the issuing authority would

                               2
      call the law enforcement agency or police department
      that the affiant indicates is the entity seeking the
      warrant; a ''signature comparison'' system whereby the
      issuing authority would keep a list of the signatures of
      the law enforcement officers whose departments have
      advanced communication technology systems in place,
      and compare the signature on the transmitted
      information with the signature on the list; or an
      established password system.

      Paragraph (F) was added to the rule in 2005 to provide for
      anticipatory search warrants. The rule incorporates the
      definition of anticipatory search warrants set forth in
      Commonwealth v. Glass, [562 Pa. 187,] 754 A.2d 655 (Pa.
      2000).

      Paragraph (G) was added to clarify who must retain
      possession of the original of the search warrant. When the
      search warrant is issued using advanced communication
      technology, the version delivered to the police officer is
      considered the original for purposes of this rule.

      NOTE: Rule 2003 adopted March 28, 1973, effective for
      warrants issued 60 days hence; renumbered Rule 203 and
      amended March 1, 2000, effective April 1, 2001; amended
      May 10, 2002, effective September 1, 2002; amended
      October 19, 2005, effective February 1, 2006; amended
      October 22, 2013, effective January 1, 2014 [.] ; amended
      November 9, 2017, effective January 1, 2018.



*           *             *            *            *

COMMITTEE EXPLANATORY REPORTS:

Final Report explaining the March 1, 2000 reorganization and
renumbering of the rules published with the Court’s Order at 30
Pa.B. 1478 (March 18, 2000).




                                   3
Final Report explaining the May 10, 2002 amendments concerning
advanced communication technology published with the Court’s
Order at 32 Pa.B. 2582 (May 25, 2002).

Final Report explaining the October 19, 2005 amendments
regarding anticipatory search warrants published with the Court’s
Order at 35 Pa.B. 6087 (November 5, 2005).

Final Report explaining the October 22, 2013 amendments
regarding the original search warrants published with the Court’s
Order at 43 Pa.B. 6649 (November 9, 2013).

Final Report explaining the November 9, 2017 amendments
regarding electronic technology for swearing affidavits published
with the Court’s Order at 47 Pa.B.       (      , 2017).




                                 4
RULE 513. REQUIREMENTS FOR ISSUANCE; DISSEMINATION OF
          ARREST WARRANT INFORMATION.

(A) For purposes of this rule, “arrest warrant information” is defined as the criminal
complaint in cases in which an arrest warrant is issued, the arrest warrant, any
affidavit(s) of probable cause, and documents or information related to the case.

(B) ISSUANCE OF ARREST WARRANT

       (1) In the discretion of the issuing authority, advanced communication
       technology may be used to submit a complaint and affidavit(s) for an arrest
       warrant and to issue an arrest warrant.

       (2) No arrest warrant shall issue but upon probable cause supported by one or
       more affidavits sworn to before the issuing authority in person or using advanced
       communication technology. The issuing authority, in determining whether
       probable cause has been established, may not consider any evidence outside
       the affidavits.

       (3) Immediately prior to submitting a complaint and affidavit to an issuing
       authority using advanced communication technology, the affiant must personally
       communicate with the issuing authority in person, by telephone, or by any
       device which [, at a minimum,] allows for simultaneous audio-visual
       communication. During the communication, the issuing authority shall verify the
       identity of the affiant, and orally administer an oath to the affiant. In any
       telephonic communication, if the issuing authority has a concern regarding
       the identity of the affiant, the issuing authority may require the affiant to
       communicate by a device allowing for two-way simultaneous audio-visual
       communication or may require the affiant to appear in person.

       (4) At any hearing on a motion challenging an arrest warrant, no evidence shall
       be admissible to establish probable cause for the arrest warrant other than the
       affidavits provided for in paragraph (B)(2).

(C) DELAY IN DISSEMINATION OF ARREST WARRANT INFORMATION

The affiant or the attorney for the Commonwealth may request that the availability of the
arrest warrant information for inspection and dissemination be delayed. The arrest
warrant affidavit shall include the facts and circumstances that are alleged to establish
good cause for delay in inspection and dissemination.

       (1) Upon a finding of good cause, the issuing authority shall grant the request
       and order that the availability of the arrest warrant information for inspection and
       dissemination be delayed for a period of 72 hours or until receipt of notice by the
       issuing authority that the warrant has been executed, whichever occurs first. The

                                             5
72-hour period of delay may be preceded by an initial delay period of not more
than 24 hours, when additional time is required to complete the administrative
processing of the arrest warrant information before the arrest warrant is issued.
The issuing authority shall complete the administrative processing of the arrest
warrant information prior to the expiration of the initial 24-hour period.

(2) Upon the issuance of the warrant, the 72-hour period of delay provided in
paragraph (C)(1) begins.

(3) In those counties in which the attorney for the Commonwealth requires that
complaints and arrest warrant affidavits be approved prior to filing as provided in
Rule 507, only the attorney for the Commonwealth may request a delay in the
inspection and dissemination of the arrest warrant information.


       COMMENT: This rule was amended in 2013 to add provisions
       concerning the delay in inspection and dissemination of arrest
       warrant information. Paragraph (A) provides a definition of the
       term “arrest warrant information” that is used throughout the
       rule. Paragraph (B) retains the existing requirements for the
       issuance of arrest warrants. Paragraph (C) establishes the
       procedures for a temporary delay in the inspection and
       dissemination of arrest warrant information prior to the
       execution of the warrant.

       ISSUANCE OF ARREST WARRANTS

       Paragraph (B)(1) recognizes that an issuing authority either
       may issue an arrest warrant using advanced communication
       technology or order that the law enforcement officer appear in
       person to apply for an arrest warrant.

       This rule does not preclude oral testimony before the issuing
       authority, but it requires that such testimony be reduced to
       an affidavit prior to issuance of a warrant. All affidavits in
       support of an application for an arrest warrant must be sworn
       to before the issuing authority prior to the issuance of the
       warrant. The language “sworn to before the issuing
       authority” contemplates, when advanced communication
       technology is used, that the affiant would not be in the
       physical presence of the issuing authority. See paragraph
       (B)(3).

       This rule carries over to the arrest warrant the requirement
       that the evidence presented to the issuing authority be
       reduced to writing and sworn to, and that only the writing is

                                      6
subsequently admissible to establish that there was probable
cause. In these respects, the procedure is similar to that
applicable to search warrants. See Rule 203. For a
discussion of the requirement of probable cause for the
issuance of an arrest warrant, see Commonwealth v.
Flowers, [24 Pa.Super. 198,] 369 A.2d 362 (Pa. Super.
1976).

The affidavit requirements of this rule are not intended to
apply when an arrest warrant is to be issued for
noncompliance with a citation, with a summons, or with a
court order.

An affiant seeking the issuance of an arrest warrant, when
permitted by the issuing authority, may use advanced
communication technology as defined in Rule 103.

When advanced communication technology is used, the
issuing authority is required by this rule to (1) determine that
the evidence contained in the affidavit(s) establishes probable
cause, and (2) verify the identity of the affiant.

[The “visual” requirement in paragraph (B)(3) must allow,
at a minimum, the issuing authority to see the affiant at the
time the oath is administered and the information
received.]

Verification methods include, but are not limited to, a ''call
back'' system, in which the issuing authority would call the
law enforcement agency or police department that the
affiant indicates is the entity seeking the warrant; a
''signature comparison'' system whereby the issuing
authority would keep a list of the signatures of the law
enforcement officers whose departments have advanced
communication technology systems in place, and compare
the signature on the transmitted information with the
signature on the list; or an established password system.

Under Rule 540, the defendant receives a copy of the warrant
and supporting affidavit at the time of the preliminary
arraignment.




                               7
DELAY IN DISSEMINATION OF ARREST WARRANT
INFORMATION

Paragraph (C) was added in 2013 to address the potential
dangers to law enforcement and the general public and the
risk of flight when arrest warrant information is disseminated
prior to the execution of the arrest warrant. The paragraph
provides that the affiant or the attorney for the
Commonwealth may request, for good cause shown, the
delay in the inspection and dissemination of the arrest
warrant information for 72 hours or until receipt of notice by
the issuing authority that the warrant has been executed,
whichever occurs first. Upon a finding of good cause, the
issuing authority must delay the inspection and
dissemination.

The request for delay in inspection and dissemination is
intended to provide a very limited delay in public access to
arrest warrant information in those cases in which there is
concern that pre-execution disclosure of the existence of the
arrest warrant will endanger those serving the warrant or will
impel the subject of the warrant to flee. This request is
intended to be an expedited procedure with the request
submitted to an issuing authority.

A request for the delay in dissemination of arrest warrant
information made in accordance with this rule is not subject
to the requirements of Rule 576.

Once the issuing authority receives notice that the arrest
warrant is executed, or when 72 hours have elapsed from
the issuance of the warrant and the warrant has not been
executed, whichever occurs first, the information must be
available for inspection or dissemination unless the
information is sealed pursuant to Rule 513.1.

The provision in paragraph (C)(2) that provides up to 24
hours in the delay of dissemination and inspection prior to
the issuance of the arrest warrant recognizes that, in some
cases, there may be administrative processing of the arrest
warrant request that results in a delay between when the
request for the 72-hour period of delay permitted in
paragraph (C)(1) is approved and when the warrant is

                              8
issued. In no case may this additional period of delay
exceed 24 hours and the issuing authority must issue the
arrest warrant within the 24-hour period.

When determining whether good cause exists to delay
inspection and dissemination of the arrest warrant
information, the issuing authority must consider whether the
presumption of openness is rebutted by other interests that
include, but are not limited to, whether revealing the
information would allow or enable flight or resistance, the
need to protect the safety of police officers executing the
warrant, the necessity of preserving the integrity of ongoing
criminal investigations, and the availability of reasonable
alternative means to protect the interest threatened by
disclosure.

Nothing in this rule is intended to limit the dissemination of
arrest warrant information to court personnel as needed to
perform their duties. Nothing in this rule is intended to limit the
dissemination of arrest warrant information to or by law
enforcement as needed to perform their duties.

Pursuant to paragraph (C)(3), in those counties in which the
district attorney’s approval is required only for certain,
specified offenses or grades of offenses, the approval of the
district attorney is required for a request to delay inspection
and dissemination only for cases involving those specified
offenses.


NOTE: Rule 119 adopted April 26, 1979, effective as to
arrest warrants issued on or after July 1, 1979; Comment
revised August 9, 1994, effective January 1, 1995;
renumbered Rule 513 and amended March 1, 2000,
effective April 1, 2001; amended May 10, 2002, effective
September 1, 2002; amended December 23, 2013, effective
March 1, 2014 [.] ; amended November 9, 2017, effective
January 1, 2018.




                                9
*           *            *            *           *            *



COMMITTEE EXPLANATORY REPORTS:

Report explaining the August 9, 1994 Comment revisions published
at 22 Pa.B. 6 (January 4, 1992); Final Report published with the
Court's Order at 24 Pa.B. 4342 (August 27, 1994).

Final Report explaining the March 1, 2000 reorganization and
renumbering of the rules published with the Court’s Order at 30 Pa.B.
1478 (March 18, 2000).

Final Report explaining the May 10, 2002 amendments concerning
advanced communication technology published with the Court's
Order at 32 Pa.B. 2582 (May 25, 2002).

Final Report explaining the December 23, 2013 amendments
providing procedures for delay in dissemination and sealing of
arrest warrant information published with the Court’s Order at 44
Pa.B. 239 (January 11, 2014).

Final Report explaining the November 9, 2017 amendments
regarding electronic technology for swearing affidavits published
with the Court’s Order at 47 Pa.B.       (      , 2017).




                                 10